Citation Nr: 1314587	
Decision Date: 05/02/13    Archive Date: 05/15/13

DOCKET NO.  09-27 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for corticobasilar ganglion degeneration for accrued benefits purposes.

2.  Entitlement to service connection for Parkinson's disease, to include as due to exposure to an herbicidal agent, for accrued benefits purposes. 


ATTORNEY FOR THE BOARD

S. Pflugner, Counsel



INTRODUCTION

The Veteran served on active duty from March 1962 to July 1966 and from January 1991 to April 1991.  The Veteran died in June 2011.  The Appellant is his daughter and executrix of his estate.

The issue of entitlement to service connection for corticobasilar ganglion degeneration, for accrued benefits purposes, comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).

The issue of entitlement to service connection for Parkinson's disease, to include as due to exposure to an herbicidal agent, for accrued benefits purposes, comes to the Board following a December 2012 rating decision by the Regional Office located in Philadelphia, Pennsylvania, on behalf of the RO.

In a November 2012 memorandum, the RO determined that the Appellant applied for and was a proper substitute as claimant with respect to the issue of entitlement to service connection for corticobasilar ganglion degeneration.  The RO did not specifically address whether the Appellant was a proper substitute as claimant concerning the issue of entitlement to service connection for Parkinson's disease, to include as due to exposure to an herbicidal agent.  However, the findings contained within the November 2012 memorandum apply equally to both of the pending claims.  As such, the Board finds that the Appellant has been substituted as the claimant with respect to both of the above-captioned claims.  See 38 U.S.C.A. § 5121A (West 2002 & Supp. 2012); 38 C.F.R. § 3.100(a)(5) (2012).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

In June 2007, the Veteran submitted a claim of entitlement to service connection for corticobasilar ganglion degeneration.  After this claim was denied in a February 2008 rating decision, the Veteran perfected an appeal.

During the pendency of this appeal, in October 2010, the RO received the Veteran's claim of entitlement to service connection for Parkinson's disease, to include as due to exposure to an herbicidal agent.  Following his death, this claim was denied in a December 2012 rating decision.  That same month, the Appellant, as a properly substituted claimant, submitted a statement wherein she expressed a desire to continue the appeal with respect to both of the above-captioned claims.  The Board accepts the Appellant's December 2012 statement as a timely notice of disagreement with respect to the December 2012 rating decision.  In this regard, the Board notes that, although the document was dated 2 days prior to the December 2012 rating decision, it was received subsequent thereto.  With resolution of doubt in the appellant's favor, the statement is accepted as a timely notice of disagreement with the December 2012 rating decision.  38 C.F.R. §§ 20.201, 20.302 (2012).  

The RO has not issued a statement of the case in response to the December 2012 notice of disagreement with respect to the claim of entitlement to service connection for Parkinson's disease, to include as due to exposure to an herbicidal agent, for accrued benefits purposes.  See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2012).  As such, the Board must remand this claim in order for the RO to issue a statement of the case and to give the Appellant an opportunity to perfect an appeal of such claim by submitting a timely substantive appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Additionally, the Board finds that the claim of entitlement to service connection for corticobasilar ganglion degeneration for accrued benefits purposes is inextricably intertwined with the issue of entitlement to service connection for Parkinson's disease, to include as due to exposure to an herbicidal agent, for accrued benefits purposes.  All issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The issue of entitlement to service connection for corticobasilar ganglion degeneration for accrued benefits purposes is "intertwined" with the issue of entitlement to service connection Parkinson's disease, to include as due to exposure to an herbicidal agent, for accrued benefits purposes, because a decision on the latter claim may have an impact on the former claim.  See 38 C.F.R. § 3.310 (2012); Allen v. Brown, 7 Vet. App. 439, 488 (1995)(en banc).  Consequently, the claim of entitlement to service connection for corticobasilar ganglion degeneration for accrued benefits purposes must be remanded for contemporaneous adjudication.

Accordingly, the case is REMANDED for the following action:

1.  The RO must issue the Appellant a statement of the case and notification of her appellate rights with respect to the issue of entitlement to service connection for Parkinson's disease, to include as due to exposure to an herbicidal agent, for accrued benefits purposes.  See 38 C.F.R. §§ 19.29, 19.30 (2012).  The RO must inform the Appellant that to vest jurisdiction over this issue with the Board, a timely substantive appeal must be filed.  38 C.F.R. § 20.202.  If the Appellant perfects an appeal, it must be certified to the Board for appellate review.

2.  Once the above actions have been completed, the RO must re-adjudicate the Appellant's claim of entitlement to service connection for corticobasilar ganglion degeneration for accrued benefits purposes.  If the benefit sought remains denied, a supplemental statement of the case must be provided to the Appellant.  After the Appellant has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


